Snapshot - 6:20PO00247-001                                                                                                                       Page 1 of 3

                             Case 6:20-po-00247-JDP Document 12 Filed 09/23/20 Page 1 of 3
      AO 245B-CAED (Rev. 09/2019) Sheet 1 - Judgment in a Criminal Case



                                  UNITED STATES DISTRICT COURT
                                                     Eastern District of California
                     UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                v.                                           Case Number: 6:20PO00247-001
                        JONATHON B ERMER                                     Defendant's Attorney: Benjamin Gerson, Assistant Federal Defender
      THE DEFENDANT:
           pleaded guilty to citations 6812662 (6:20-po-00338-JDP) and 9290385 (6:20-po-00247-JDP) Violation Notice.
           pleaded nolo contendere to count(s)      , which was accepted by the court.
           was found guilty on count(s)     after a plea of not guilty.
      The defendant is adjudicated guilty of these offenses:
      Title & Section                   Nature of Offense                                                       Offense Ended         Count
       36 CFR § 2.35(b)(2)                  Possession of a controlled substance (Tramadol)                     8/12/2019             6812662
       36 CFR § 2.10(d)                     Failure to properly store food                                      6/28/2020             9290385

             The defendant is sentenced as provided in pages 2 through        of this judgment. The sentence is imposed pursuant to the
      Sentencing Reform Act of 1984.

           The defendant has been found not guilty on count(s)      .
           Citations 6812661 and 9290384 are dismissed on the motion of the United States.
           Indictment is to be dismissed by District Court on motion of the United States.
           Appeal rights given.                         Appeal rights waived.

              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
      residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
      ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
      circumstances.
                                                                             9/16/2020
                                                                             Date of Imposition of Judgment
                                                                             /s/ Jeremy D. Peterson
                                                                             Signature of Judicial Officer
                                                                             Jeremy D. Peterson, United States Magistrate Judge
                                                                             Name & Title of Judicial Officer
                                                                             9/23/2020
                                                                             Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpDefendantInfo&cid=8280a... 9/23/2020
Snapshot - 6:20PO00247-001                                                                                                                   Page 2 of 3

                            Case 6:20-po-00247-JDP Document 12 Filed 09/23/20 Page 2 of 3
      AO 245B-CAED (Rev. 09/2019) Sheet 4 - Misdemeanor Probation
      DEFENDANT: JONATHON B ERMER                                                                                                       Page 2 of 3
      CASE NUMBER: 6:20PO00247-001

                                                                    PROBATION
       The defendant is hereby sentenced to probation for a term of:12 months unsupervised probation to be completed 9/16/2021 .

       If this judgment imposes a fine, special assessment, processing fee or restitution, it is a condition of probation that defendant pay in
       accordance with the Schedule of Payments sheet of this judgment.

       While on probation, the defendant shall be subject to and must comply with the following conditions of probation:

                                                        CONDITIONS OF PROBATION
       1.   The defendant's probation shall be unsupervised by the probation office.
       2.   The defendant is ordered to obey all federal, state, and local laws.
       3.   The defendant shall notify the court and the government officer within seven days of any change in the defendant's address. If
            represented, the defendant shall provide such notice through counsel.
       4.   The defendant shall pay a total fine of $750 split between two citations for a total of $375 each.

            CITATION 9290385 - The defendant shall pay a fine of $335.00, a processing fee of $30.00 and a special assessment of $10.00
            for a total financial obligation of $375.00, which shall be paid in full by 7/16/2021. Payments shall be made payable to the
            Clerk, U.S.D.C., and mailed to

                CENTRAL VIOLATIONS BUREAU
                PO BOX 780549
                San Antonio, TX 78278

            CITATION 6812662 - The defendant shall pay a fine of $335.00, a processing fee of $30.00 and a special assessment of $10.00
            for a total financial obligation of $375.00, which shall be paid in full by 7/16/2021. Payments shall be made payable to the
            Clerk, U.S.D.C., and mailed to

                CENTRAL VIOLATIONS BUREAU
                PO BOX 780549
                San Antonio, TX 78278
       5.   The defendant shall personally appear for a probation review hearing on August 4, 2021, at 10:00 a.m., before U.S. Magistrate
            Judge Peterson. Shortly before this hearing, if the defendant has successfully complied with the terms of probation, he may
            request that the probation review hearing be vacated and that his term of probation be immediately terminated. If represented,
            the defendant shall make any such request through counsel.
       6.   The defendant shall complete 10 hours of community service. The defendant shall perform and complete the community service
            hours by 7/16/2021. The defendant is to submit proof of completion to the court and government officer prior to the Review
            Hearing. If the defendant is represented, the defendant shall submit such information through counsel.
       7.   The defendant shall advise the court and the government officer within seven days of being charged, cited or arrested for any
            alleged violation of law. If represented, the defendant shall provide such notice through counsel.
       8.   The defendant shall complete post plea booking through the US Marshals Office or through Yosemite National Park while
            adhering to the restrictions associated with Covid19.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpDefendantInfo&cid=8280a... 9/23/2020
Snapshot - 6:20PO00247-001                                                                                                                         Page 3 of 3

                            Case 6:20-po-00247-JDP Document 12 Filed 09/23/20 Page 3 of 3
      AO 245B-CAED (Rev. 09/2019) Sheet 6 - Schedule of Payments
      DEFENDANT: JONATHON B ERMER                                                                                                           Page 3 of 3
      CASE NUMBER: 6:20PO00247-001

                                                           SCHEDULE OF PAYMENTS
              Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

       A.              Total payment of $750.00           split between two citations (see special instructions.)
                                 Not later than 7/16/2021 , or
                                 in accordance            C,          D,          E,or           F below; or
       B.              Payment to begin immediately (may be combined with                   C,          D,          or   F below); or

       C.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $       over a period of            (e.g. months or
                       years), to commence     (e.g. 30 or 60 days) after the date of this judgment; or

       D.              Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                       years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

       E.              Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                       from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                       that time; or

       F.              Special instructions regarding the payment of criminal monetary penalties:
                          Payments must be made by Check or Money Order, payable to: Clerk, U.S.D.C. and mailed to:
                             CENTRAL VIOLATIONS BUREAU
                             PO Box 780549
                             San Antonio, TX 78278
                             1-800-827-2982
                       Your check or money order must indicate your name and citation/case number shown above to ensure your account
                       is credited for payment received.
                       The defendant shall pay a total fine of $750 split between two citations for a total of $375 each.
                       CITATION 9290385 - The defendant shall pay a fine of $335.00, a processing fee of $30.00 and a special assessment
                       of $10.00 for a total financial obligation of $375.00, which shall be paid in full by 7/16/2021.
                       CITATION 6812662 - The defendant shall pay a fine of $335.00, a processing fee of $30.00 and a special assessment
                       of $10.00 for a total financial obligation of $375.00, which shall be paid in full by 7/16/2021.
       Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
       due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
       Inmate Financial Responsibility Program, are made to the clerk of the court.

       The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

               Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate:

               The defendant shall pay the cost of prosecution.

               The defendant shall pay the following court cost(s):

               The defendant shall forfeit the defendant's interest in the following property to the United States: The Preliminary Order of
               Forfeiture is hereby made final as to this defendant and shall be incorporated into the Judgment.

       Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA
       assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs,
       including cost of prosecution and court costs.




http://apps.caed.circ9.dcn/CIRUser/Desktop/snapshot.aspx?redirect=judgment&tab=tpDefendantInfo&cid=8280a... 9/23/2020
